DETAILED ACTION
1.	 Claims 1-8 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 12/27/2021, claims 1-8 have been amended.

Claim Objections
4.    Claims 1, 2, 3, 4, and 7-8 are objected to because of the following lack of certainty:
As per claims 1, 2, 3, 4, and 7-8 are objected to because the claims recites “plurality of second nodes”.  There is unclear how more than one second node can exist once the word second is used to designate a position in a sequence. The second unit in a sequence is unique position and can only exist one time. For purpose of this examination the plurality of second nodes is interpreted as a single node. Clarification is required.
“plurality of second computers”. There is unclear how more than one second computer can exist once the word second is used to designate a position in a sequence. The second unit in a sequence is unique position and can only exist one time. For purpose of this examination the plurality of second computers is interpreted as a single computer. Clarification is required.

As per claims 1, and 8 are objected to because the claims recites “a plurality of second databases”. There is unclear how more than one second database can exist once the word second is used to designate a position in a sequence. The second unit in a sequence is unique position and can only exist one time. For purpose of this examination the plurality of second database is interpreted as a single computer. Clarification is required.
 
As per claim 7 is objected to because the claim recites a condition clauses “in a case where there is an at least one of a second node of the plurality of second nodes satisfying a condition …; in the case that there is not the at least one of a second node of the plurality of second nodes satisfying the condition …” the conditional clause recited in the limitation by that clauses “in a case there is or in the case that there is not a second node” it’s unclear what second node out of the plurality of second nodes will have to happen to satisfy the conditions recited above, See Specification par.[0006], “A DBMS includes a first node and a plurality of second nodes.”. An optionally recited limitation and optionally recited limitations which see MPEP 2111.4. Optionally limitations are also not required to the taught in a method claim. A condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). See Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). Therefore an Examiner do not need to present evidence of the obviousness of the condition if in steps of method claims, See MPEP § 2111.04 Section II). Clarification is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 3, 6-7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Grimaldi et al. (US 20170075779 A1) in view of Akutsu et al. (US 20180011764 A1).

As per claim 1, Grimaldi teaches a database management system comprising (Grimaldi, fig. 2:24G, par. [0035], a memory system including a relational database management service): 
a first node in a first computer having a first database (Grimaldi, figs. 1-3, par. [0030], “In FIG. 1, one or more clients 14 (e.g., client computers) are connected to communicate with a pair of nodes (i.e., Node #1 and Node #2) 11, 12 as storage apparatuses or systems which store file data for the clients.” Where the first node is interpreted as the Node #1. Node #1 is connected to one or more clients. The one or more clients computer is interpreted to have the first computer. The Node #1 also has a RBDMS herein interpreted as the first database); and 
a plurality of second nodes each provided respectively in a plurality of second computers (Grimaldi, figs. 1-4, par. [0030], [0040], a plurality of storage blocks where the plurality of storage blocks are interpreted as the plurality of second nodes. The plurality of storage blocks are connected to the client computers. Where the client computers are interpreted as the plurality of second computers. Where connected client computers is inherent as client computers provided),
wherein the first node manages management information indicating a respective state of each of the plurality of second nodes provided respectively in the plurality of second computers (Grimaldi, figs. 3-4, par. [0006], [0040], “A first node including a first processor and a first memory are configured to store first information which manages states of the plurality of storage blocks”), 
there is a normal state which is a state where a retrieval transaction can be received (Grimaldi, fig. 4. par. [0041]-[0042], [0049], “Blocks listed in the free table 41 indicate that the blocks are not currently allocated to any file and are not currently involved in write processing.” The blocks that is not currently allocated to any file and are not currently involved in write processing is interpreted as blocks that has the normal state which is the state where the retrieval transaction can be received. Further, par. [0050], an atomic transaction where the atomic transaction is interpreted as the retrieval transaction. The atomic transaction copy/retrieve blocks from the free table 41 that has reserved blocks in the reserve table 42 with is interpreted to have blocks with normal state) and 
a retrieval stop state which is a state where the retrieval transaction cannot be received as the respective state of each of the plurality of second nodes (Grimaldi, fig. 4. par. [0043]-[0045], [0050], “Blocks from the free table 41 are available to be reserved by each of the nodes 11, 12, and upon being reserved, are listed in the reserved table 42 as an atomic transaction at an arbitrary time point 2.  Should a crash occur at time point 2 while reserving blocks for file creation, the connection between the client 14 and the crashed node 11, 12 will fail and due to the atomic nature of the block reservation, blocks will remain in the free table 41 with no blocks being reserved for file creation.” Where the blocks that is not listed in the reserved table 42 is interpreted as blocks that has the retrieval stop state which is the state where the retrieval transaction cannot be received as the respective state of each of the plurality of second nodes),
and when the first node receives the retrieval transaction, -2-Applicant: HITACHI, LTD.Application No.: 17/023,769in a first retrieval transaction, the first node allocates the received retrieval transaction to an at least one of the plurality of second nodes in the normal state (Grimaldi, figs. 8, 13, par. [0046], [0049], “The block storage service 24C receives a request for the allocation of a plurality of blocks from the filesystem metadata service 24G, and returns a list of blocks which are stored in the free table 41 as an atomic transaction at an arbitrary time point 1.” The atomic transaction in the arbitrary time point 1 is interpreted as the first retrieval transaction. The blocks is being retrieved and allocated via the atomic transaction into free blocks of the free table. The free blocks in the free table is storage blocks herein interpreted as the plurality of second nodes in the normal state), and 
in a second retrieval transaction (Grimaldi, figs. 8, 14, par. [0050], “an atomic transaction at an arbitrary time point 2” Where the atomic transaction at the arbitrary time point 2 is interpreted as the second retrieval transaction), 
the at least one of the plurality of second nodes retrieves a snapshot defined as a reference destination for a respective second database corresponding to the at least one of the plurality of the second nodes among a plurality of second databases provided respectively in the plurality of second computers and corresponding respectively to the plurality of second nodes by executing the allocated retrieval transaction (Grimaldi, figs. 8, 14, par. [0050]-[0051], “After a file write request, or alternatively a file copy request, is completely received at a node, and writing of the corresponding file data to one or more blocks has finalized, the one or more blocks are removed from the reserved table 42 and listed in the file table 43 in correspondence with all the associated metadata of the file.” Where the file copy  Further, fig. 8 illustrates a plurality of tables herein interpreted as the plurality of second databases provided respectively in the plurality of second computers and corresponding respectively to the plurality of second nodes by executing the allocated retrieval transaction), and 
when the first node receives an update transaction (Grimaldi, fig. 8, par. [0051], “an atomic transaction at an arbitrary time point 3” Where the atomic transaction at the arbitrary time point 3 is interpreted as the update transaction), 
the first node updates the first database provided in the first computer by executing the update transaction (Grimaldi, fig. 8, par. [0051], “Only after all of the contents of a given file have been received at one of the nodes 11, 12 and stored in the storage pool 16,” Where the contents of a given file have been received at one of the nodes is interpreted as the first node updates the first database provided in the first computer by executing the update transaction), and 
when the first database is updated (Grimaldi, fig. 8, par. [0051], all nodes and stored in the storage pool received the content. Where received the content is inherent to completed the first database update), 
in a first update step (Grimaldi, fig. 8, par. [0051], the updated of all nodes and stored in the storage pool is interpreted as the first update step), 
for each of the plurality of second databases, a respective one of the plurality of second computers each including a respective one of the plurality of second databases and the first computer reflect an update difference generated by update of the first database in the respective one of the plurality of second databases in block units (Grimaldi, fig. 8, par. [0051], “the file table 43 be atomically updated to list the blocks which store the file data and all of the metadata thereof, and the listing of the blocks will be removed asynchronously from the reserved table 42.” Where the atomically updated to list the blocks which store the file data and all of the metadata thereof, and the listing of the blocks will be removed asynchronously from the reserved table 42 is interpreted as the for each of the plurality of second databases, a respective one of the plurality of second computers each including a respective one of the plurality of second databases and the first computer reflect an update difference generated by update of the first database in the respective one of the plurality of second databases in block units), 
in a second update step (Grimaldi, fig. 8, par. [0053], “a crashed node may reboot automatically or it may need to be replaced because of hardware failure.” Where the reboot automatically or replaced of the node due to hardware failure is interpreted as the second update step), 
each of the plurality of second computers generates, when the update difference is reflected in the respective one of the -3-Applicant: HITACHI, LTD.Application No.: 17/023,769plurality of second databases corresponding to the respective one of the plurality of second nodes (Grimaldi, fig. 8, par. [0053], “the crashed node eventually recovers from the crash, and obtains information of the relational database from the non-crashed to synchronize its own relational data base with the relational database stored in the non-crashed node, and then the overall system returns to dual-node operation.” Where the synchronize its own , 
the snapshot of the respective one of the plurality of second databases after the update difference is reflected (Grimaldi, fig. 8, par. [0046], [0053], “the overall system returns to dual-node operation” Where the system returns to dual-node operation is inherent that the update is reflect the copying of the existing file in respective one of the plurality of second databases after the update difference is reflected), 
in a third update step (Grimaldi, fig. 9B, par. [0054], “perform the crash recovery processing” Where the crash recovery processing is interpreted as the third update step), 
the first node changes the state indicated by the management information to the retrieval stop state for at least one second node of the plurality of second nodes (Grimaldi, fig. 9B, par. [0054], [0089], when a node crashes it is inherent that the node automatically stop to retrieve data. Therefore the management information to the retrieval stop state for at least one second node of the plurality of second nodes is change. See fig. 11-12);
However, it is noted that the prior art of Grimaldi does not explicitly teach “in a fourth update step, the at least one second node having the retrieval stop state, when the at least one second node is not executing the retrieval transaction, switches the reference destination in the at least one second node to the snapshot generated in the second update step, and the first node changes the state indicated by the management information to the normal state for the at least one second node, and in a fifth update step, when the state indicated by the management information is changed to the normal state for the at least one second node of the plurality of second nodes, each of a remainder of the plurality of second nodes switches the reference destination of the remainder of the second nodes to the snapshot generated in the second update step.”
On the other hand, in the same field of endeavor, Akutsu teaches in a fourth update step (Akutsu, figs. 12A-B, 21, par. [0206], “The state changes to a rebuilding state when a drive failure occurs.” Where the rebuilding state is inherent to update a node hereinafter is interpreted as the fourth update step), 
the at least one second node having the retrieval stop state (Akutsu, fig. 12A-B, par. [0207], “a failure state, the node 101 is down and cannot execute I/O.” The node failure state of the node 101 is interpreted as the at least one second node having the retrieval stop state. The failure state is interpreted as the retrieval stop state), 
when the at least one second node is not executing the retrieval transaction (Akutsu, fig. 12A-B, par. [0207], “a failure state, the node 101 is down and cannot execute I/O.” The node 101 is down and cannot execute any I/O transations. It is inherent that when the node 101 is down the at least one second node is not executing the retrieval transaction), 
switches the reference destination in the at least one second node to the snapshot generated in the second update step, and the first node changes the state indicated by the management information to the normal state for the at least one second node (Akutsu, fig. 12A-B, par. [0207]-[0208], [0341], the data can be restored by data resynchronization that reflects only the data newly written to the node 101 after the occurrence of a failure in the node 101, allowing the state to change from the failure state to a normal state. Once the drives 113 not be failed and comprises the snapshot generated), and
 in a fifth update step (Akutsu, figs. 12A-B, 22, par. [0362], data resync processing. Where the data resync processing is interpreted as the fifth update step), 
when the state indicated by the management information is changed to the normal state for the at least one second node of the plurality of second nodes (Akutsu, figs. 12A-B, 22, par. [0207], [0362]-[0363], “After completion of this processing, the state of the resource turns to the normal state.” Where the state of the resource turns to the normal state is interpreted as the state indicated by the management information is changed to the normal state for the at least one second node of the plurality of second nodes), 
each of a remainder of the plurality of second nodes switches the reference destination of the remainder of the second nodes to the snapshot generated in the second update step (Akutsu, fig. 12A-B, par. [0207], [0367], allowing the state to change from the failure state to a normal state. Where a data resynchronization that reflects only the data newly written to the node 101 after the occurrence of a failure in the node 101, allowing the state to change from the failure state to a normal state is inherent to change the state of all the nodes to include the second nodes. The resynchronization is completed in all layers of the data structure. Where the data resynchronization that reflects is inherent to change its references in all the remainder .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Akutsu that teaches a distributed storage system into Grimaldi that teaches a first node with a first processor memory is configured to store first information which manages states of the storage blocks, and a second node including a second processor and memory is configured to store second information which manages the states of the storage blocks are included in the storage system to handle file operations. Additionally, this enhance computer systems performance.
The motivation for doing so would be to improving efficiency in data transfer among nodes to implement redundancy (Akutsu par. [0050]).
 
As per claim 3, Akutsu teaches wherein there is a completion state which is a state where changeover of the snapshot of the second database is completed further as the state of each of the plurality of second nodes (Akutsu, fig. 18, par. [0295], “Each of the transfer source nodes 101 updates the data mapping table 701 by changing the state of the data in the layer being processed into "COMPLETED".” Wherein the changing the state of the data in the layer being processed into "COMPLETED" is interpreted as the  completion state which is a state where changeover of the snapshot of the second database is completed further as the state of the second node for each of the second nodes), and -5-Applicant: HITACHI, LTD. Application No.: 17/023,769 
in the fourth update step, when the reference destination in the plurality of second nodes is switched to the snapshot generated in the second update step for the at least one second node of the plurality of second nodes (Akutsu, fig. 18, par. [0295], “Each of the transfer source nodes 101 updates the data mapping table 701 by changing the state of the data in the layer being processed into "COMPLETED".” Wherein the nodes 101 are interpreted as second nodes and the mapping table comprising a plurality of information to use as reference to identify the nodes, where the nodes can be interpreted as the n second nodes), 
the first node changes the state indicated by the management information to the completion state for the at least one second node, and when the state of a fixed number of the plurality of second nodes among the at least one second nodes is the completion state, the first node changes the state indicated by the management information to the normal state for the fixed number of the plurality of second nodes (Akutsu, fig. 18, par. [0079], [0414], “the target amount for the spare area is a fixed value and the target amount for each site stripe type is an equal division of the remaining amount in the total capacity.” Where the fixed value id interpreted as the fixed number, where the site stripe comprises a plurality of nodes herein interpreted as second nodes, see par. [0079]).

As per claim 6, Grimaldi teaches wherein upon a condition that the first node executes the update transaction, the first node does not execute the retrieval transaction (Grimaldi, fig. 3, par. [0070], “each node 11, 12 has an in-node copy of the relational database 24F which can be updated with the in-node copy of the relational database 24F of the other node via the data path 4E.” Where the node is executing an update and is not execute the retrieval transaction).  

As per claim 7, Akutsu teaches wherein,-8-Applicant: HITACHI, LTD. Application No.: 17/023,769when the first database is updated, the first node settles the update transaction and manages an identification of the update transaction as a current update transaction identification, the first update step to the fifth update step are performed thereafter (Akutsu, par. fig. 7A, par. [0287], “the processor 119 selects stripes as many as possible within the number of data node not in the site static mapping table 211” Where the data node IDs in the site static mapping table is interpreted to contain the ID of the update transaction as the current update transaction ID, (U1) to (U5) are performed thereafter. For example, site stripe type has a ID for 5 sites stripe type 0x0000 to 0x0004, and data site 0x00 and etc. Where they have correspond code 1 and 2 representing redundancy herein those codes can represent the ID of the update transaction and the current Update transaction ID), and 
when the plurality of second nodes generates the snapshots of the respective second databases after the update difference is reflected for each of the plurality of second nodes in the second update step of the first update step to the fifth update step, the first node changes the update transaction identification reflected in the plurality of second nodes to the current update transaction identification (Akutsu, fig. 7B, par. [0287], “the processor 119 selects stripes as many as possible within the number of data node IDs in the site static mapping table 211” Where the data node IDs in the site static mapping table is interpreted to contain the ID , and 
when the first node receives the retrieval transaction, in a case where there is an at least one of a second node of the plurality of second nodes satisfying a condition that the state is the normal state and the reflected update transaction identification is same as the current update transaction identification, the first node allocates the retrieval transaction to the at least one of a second node in the plurality of second nodes in the first retrieval transaction (Akutsu, par. [0355], “a drive in a warning state has a higher probability to become failed compared with a drive in a normal state.” Wherein the higher probability to become failed compared with the drive in the normal state is interpreted as the condition that the state is the normal state; in the alternative, “in a case” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section I(C)), and 
in the case that there is not the at least one of a second node of the plurality of second nodes satisfying the condition, the first node stands by for allocation of the -9-Applicant: HITACHI, LTD.Application No.: 17/023,769retrieval transaction until the at least one of a second node satisfying the condition appears (Akutsu, par. [0356], “in the case where the system redundancy level is 2, it is efficient to preferentially save the data of the stripe type including more stripes in the warning state when two or more drives fall into the warning  in the alternative, “in the case” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section I(C)).

As per claim 8, Grimaldi teaches a database management method (Grimaldi, par. [0093], a method) performed by a database management system (Grimaldi, fig. 2:24G, par. [0035], a memory system including a relational database management service) including 
a first node in a first computer having a first database (Grimaldi, figs. 1-3, par. [0030], “In FIG. 1, one or more clients 14 (e.g., client computers) are connected to communicate with a pair of nodes (i.e., Node #1 and Node #2) 11, 12 as storage apparatuses or systems which store file data for the clients.” Where the first node is interpreted as the Node #1. Node #1 is connected to one or more clients. The one or more clients computer is interpreted to have the first computer. The Node #1 also has a RBDMS herein interpreted as the first database) and 
a plurality of second nodes each provided respectively in a plurality of second computers (Grimaldi, figs. 1-4, par. [0030], [0040], a plurality of storage blocks where the plurality of storage blocks are interpreted as the plurality of second nodes. The plurality of storage blocks are connected to the client computers. Where the client , 
wherein, when the first node receives a retrieval transaction (Grimaldi,  par. [0050], an atomic transaction where the atomic transaction is interpreted as the retrieval transaction received. The atomic transaction copy/retrieve blocks from the free table 41 that has reserved blocks in the reserve table 42 with is interpreted to have blocks with normal state), 
the first node allocates the received retrieval transaction to an at least one of the plurality of second nodes in a normal state which is a state where the retrieval transaction can be received (Grimaldi, fig. 4. par. [0041]-[0042], [0049], “Blocks listed in the free table 41 indicate that the blocks are not currently allocated to any file and are not currently involved in write processing.” The blocks that is not currently allocated to any file and are not currently involved in write processing is interpreted as blocks that has the normal state which is the state where the retrieval transaction can be received), 
the at least one of the plurality of second nodes retrieves a snapshot defined as a reference destination for a respective second database corresponding to the at least one of the plurality of the second nodes among a plurality of second databases provided respectively in the plurality of second computers and corresponding respectively to the plurality of second nodes by executing the allocated retrieval transaction (Grimaldi, figs. 8, 14, par. [0050]-[0051], “After a file write request, or alternatively a file copy request, is completely received at a node, and writing of the corresponding file data to one or more blocks has finalized, the one or more blocks are removed from the reserved table 42 and listed in the file table 43 in correspondence with all the associated metadata of the file.” Where the file copy requested is interpreted as the snapshot defined as a reference destination for a respective second database. Where the reserved table is inherent as the second database. The node number or name in defined and stored in the reserved table is interpreted as the reference destination for the copy block. Further, fig. 8 illustrates a plurality of tables herein interpreted as the plurality of second databases provided respectively in the plurality of second computers and corresponding respectively to the plurality of second nodes by executing the allocated retrieval transaction), and - 10 -Applicant: HITACHI, LTD. Application No.: 17/023,769 
when the first node receives an update transaction (Grimaldi, fig. 8, par. [0051], “an atomic transaction at an arbitrary time point 3” Where the atomic transaction at the arbitrary time point 3 is interpreted as the update transaction), 
the first node updates the first database provided in the first computer by executing the update transaction (Grimaldi, fig. 8, par. [0051], “Only after all of the contents of a given file have been received at one of the nodes 11, 12 and stored in the storage pool 16,” Where the contents of a given file have been received at one of the nodes is interpreted as the first node updates the first database provided in the first computer by executing the update transaction), and 
when the first database is updated Grimaldi, fig. 8, par. [0051], all nodes and stored in the storage pool received the content. Where received the content is inherent to completed the first database update), 
for each of the plurality of second databases, an update difference generated by update of the first database is reflected in the plurality of second databases in block units (Grimaldi, fig. 8, par. [0051], “the file table 43 be atomically updated to list the blocks which store the file data and all of the metadata thereof, and the listing of the blocks will be removed asynchronously from the reserved table 42.” Where the atomically updated to list the blocks which store the file data and all of the metadata thereof, and the listing of the blocks will be removed asynchronously from the reserved table 42 is interpreted as the for each of the plurality of second databases, a respective one of the plurality of second computers each including a respective one of the plurality of second databases and the first computer reflect an update difference generated by update of the first database in the respective one of the plurality of second databases in block units), and 
the snapshot of the plurality of second databases after the update difference is reflected is generated (Grimaldi, fig. 8, par. [0046], [0053], “the overall system returns to dual-node operation” Where the system returns to dual-node operation is inherent that the update is reflect the copying of the existing file in respective one of the plurality of second databases after the update difference is reflected), 
the first node changes the state of the plurality of second nodes to a retrieval stop state which is a state (Grimaldi, fig. 9B, par. [0054], [0089], when a node crashes it is inherent that the node automatically stop to retrieve data. Therefore the management information to the retrieval stop state for at least one second node of the plurality of second nodes is change. See fig. 11-12)
where the retrieval transaction cannot be received for at least one of a second node of the plurality of second nodes (Grimaldi, fig. 4. par. [0043]-[0045], “Blocks from the free table 41 are available to be reserved by each of the nodes 11, 12, and upon being reserved, are listed in the reserved table 42 as an atomic transaction at an arbitrary time point 2.  Should a crash occur at time point 2 while reserving blocks for file creation, the connection between the client 14 and the crashed node 11, 12 will fail and due to the atomic nature of the block reservation, blocks will remain in the free table 41 with no blocks being reserved for file creation.” Where the blocks that is not listed in the reserved table 42 is interpreted as blocks that has the retrieval stop state which is the state where the retrieval transaction cannot be received as the respective state of each of the plurality of second nodes);
However, it is noted that the prior art of Grimaldi does not explicitly teach “each of the at least one second node switches, when the at least one second node is not executing the retrieval transaction, the reference destination in the at least one second node to the generated snapshot, and the first node changes the state of the at least one second node to the normal state, and when the state of the plurality of second nodes is changed to the normal state for the at least one second node of the plurality of second nodes, each of a remainder of the plurality of second nodes switches the reference destination of the remainder of the second nodes to the generated snapshot.”
On the other hand, in the same field of endeavor, Akutsu teaches each of the at least one second node switches, when the at least one second node is not executing the retrieval transaction (Akutsu, fig. 12A-B, par. [0207], “a failure state, the node 101 is down and cannot execute I/O.” The node 101 is down and cannot , 
the reference destination in the at least one second node to the generated snapshot, and the first node changes the state of the at least one second node to the normal state (Akutsu, figs. 12A-B, 22, par. [0207], [0362]-[0363], “After completion of this processing, the state of the resource turns to the normal state.” Where the state of the resource turns to the normal state is interpreted as the state indicated by the management information is changed to the normal state for the at least one second node of the plurality of second nodes. The first node is the management node), and 
when the state of the plurality of second nodes is changed to the normal state for the at least one second node of the plurality of second nodes, each of a remainder of the plurality of second nodes switches the reference destination of the remainder of the second nodes to the generated snapshot (Akutsu, fig. 12A-B, par. [0207], [0367], allowing the state to change from the failure state to a normal state. Where a data resynchronization that reflects only the data newly written to the node 101 after the occurrence of a failure in the node 101, allowing the state to change from the failure state to a normal state is inherent to change the state of all the nodes to include the second nodes. The resynchronization is completed in all layers of the data structure. Where the data resynchronization that reflects is inherent to change its references in all the remainder of the plurality of second nodes switches the reference destination of the remainder of the second nodes to the snapshot generated in the second update step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Akutsu that Grimaldi that teaches a first node with a first processor memory is configured to store first information which manages states of the storage blocks, and a second node including a second processor and memory is configured to store second information which manages the states of the storage blocks are included in the storage system to handle file operations. Additionally, this enhance computer systems performance.
The motivation for doing so would be to improving efficiency in data transfer among nodes to implement redundancy (Akutsu par. [0050]).

7.	Claims 2 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Grimaldi et al. (US 20170075779 A1) in view of Akutsu et al. (US 20180011764 A1) in further view of Ohno et al. (US 20130312004 A1).

As per claim 2, Grimaldi and Akutsu teach all the limitations as discussed in claim 1 above. 
Additionally, Akutsu teaches wherein, in the fifth update step, when the state indicated by the management information is changed to the normal state for the at least one second node of the plurality of second nodes (Akutsu, figs. 12A-B, 22, par. [0207], [0362]-[0363], “After completion of this processing, the state of the resource turns to the normal state.” Where the state of the resource turns to the normal state is interpreted as the state indicated by the management information is changed to the normal state for the at least one second node of the plurality of second nodes);
when the reference destination in the plurality of second nodes is switched to the snapshot generated in the second update step for each of the remainder of the plurality of second nodes, the first node changes the state indicated by the management information to the normal state for the remainder of the second nodes (Akutsu, fig. 12A-B, par. [0207], data can be restored by data resynchronization that reflects only the data newly written to the node 101 after the occurrence of a failure in the node 101, allowing the state to change from the failure state to a normal state. Once the drives 113 not be failed and comprises the snapshot generated. Where change the state change is interpreted to be applied on the snapshot generated also).
However, it is noted that the prior art of Grimaldi and Akutsu do not explicitly teach “the first node changes the state indicated by the management information to the retrieval stop state for each of the remainder of the plurality of second nodes”.
On the other hand, in the same field of endeavor, Ohno teaches the first node changes the state indicated by the management information to the retrieval stop state for each of the remainder of the plurality of second nodes (Ohno, fig. 11, par. [0129],“the controlled-power-supply node determining section 231 changes level k of the stopped state of all the ordinary nodes 300 to level L of the stopped state.” Where the controlled-power-supply node is a node part of the management node herein interpreted as the first node. Where the all the ordinary nodes can be interpreted as the each of the remainder of the plurality of second nodes);
Ohno that teaches a plurality of ordinary nodes provided with reduced-power states having different times of recovery to a normal operating state into the combination of Grimaldi that teaches a first node with a first processor memory is configured to store first information which manages states of the storage blocks, and a second node including a second processor and memory is configured to store second information which manages the states of the storage blocks are included in the storage system to handle file operations, and Akutsu that teaches a distributed storage system. Additionally, this enhance computer systems performance.
The motivation for doing so would be to save job execution time and number of nodes required for the execution of each of the jobs (Ohno par. [0008]).
As per claim 4, Grimaldi and Akutsu teach all the limitations as discussed in claim 1 above. 
Additionally, Ohno teaches wherein the first node includes a first database management unit that controls a first copy unit in the first computer in execution of update transaction (Ohno, par. [0069], “the management node 200 has a storage section 240.  The storage section 240 spread over the job control section 220 and the node power-supply control section 230 is used for storing task-assignment information and node-state information.” Where the storage section 240 is interpreted the controls the first copy unit in the first computer in execution of update transaction. Where the 
the first retrieval transaction is performed by the first database management unit (Ohno, fig. 12, par. [0135], [0138], “… assigns a task to the selected ordinary node and drives the selected ordinary node to carry out the assigned task …” Wherein the process to select the task is interpreted as the (R1) is performed by the first database management unit);
Additionally, Akutsu teaches each of the plurality of second nodes includes a respective second database management unit (Akutsu, fig. 3, par. [0104]-[0105], “groups of drives having similar capabilities to form tiers 115 and 116” where the groups of drives is interpreted as the second database management unit once they are manage the group of drives in a tier, see fig. 3);
the second retrieval transaction is performed by each of the respective second database management units of the plurality of second nodes to which the retrieval transaction is allocated (Akutsu, fig. 3, par. [0104]-[0164], “The log-structured scheme does not require data retrieval to update a node redundant code P, achieving reduction in time to write to the drives 113.” Where the retrieval of the transactions herein is interpreted to being completed by the group of drives data manages the drive 113), 
in the first update step, the update difference generated by the update of the first database is reflected in respective block units for each of the plurality of second databases by at least one of the first copy unit and a second copy unit provided respectively in each of the plurality of second computers each including the respective second databases (Akutsu, fig. 29, par. [0433]-[0434], “the write data DATA1 (1501A) written to the node 101A is transferred to the cache memories 181 of the node 101B and the node 101D.” Where the cache memories 181 of the node 101B is inherent to comprise of a second copy unit in the second computer including the second database), 
the second update step is performed by the second copy unit or the respective second node of each of an at least one second computer (Akutsu, fig. 29, par. [0433]-[0434], copy of the data from one node to others is being performed herein. Where the copy of the nodes can be interpreted to being in the plurality of second copy in each of the n second computers), 
the third update step is performed by the first database management unit (Akutsu, fig. 12, par. [0135], [0138], “ … assigns a task to the selected ordinary node and drives the selected ordinary node to carry out the assigned task …” Wherein the assigns task in interpreted to comprise the (U3) is performed by the first database management unit), 
in the fourth update step, the reference destination is switched by the second database management unit of each of the plurality of the second nodes and the state is changed by the first database management unit for each of the at least one second node (Akutsu, par. [0272], “The transfer source node 101 transfers the write data together with information on the sender's address (a site number, a node number, an LDEV number, an LBA, a TL) and an identifier identifying that the transferred is normal data.” where a site number, a node number, an LDEV number, an LBA, a TL are interpreted as referents to the destination node that is being , and 
in the fifth update step, the reference destination is switched by the second database management unit of each of the plurality of the second nodes for each of the at least one second node (Akutsu, par. [0168], “an update time, and references (each including information on the corresponding area in a pool volume, a site number, a node number, and the like).” Where the update of the references is interpreted as the reference destination is switched by the second database management unit of the second node for each of the n second nodes).  

8.	Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Grimaldi et al. (US 20170075779 A1) in view of Akutsu et al. (US 20180011764 A1) in further view of Ohno et al. (US 20130312004 A1) still in further view of Misra et al. (US 20140052706 A1).

As per claim 5, Grimaldi, Akutsu, and Ohno teach all the limitations as discussed in claim 4 above.  
However, it is noted that the prior art of Grimaldi, Akutsu, and Ohno do not explicitly teach “wherein the first update step and the second update step are performed by the first database management unit changing the state of the first copy unit from an offline state to an online state, and when the first update step and the second update step are completed, the first database management unit turns back the state of the first copy unit from the online state to the offline state, and performs the third update step thereafter.”
On the other hand, in the same field of endeavor, Misra teaches wherein the first update step and the second update step are performed by the first database management unit changing the state of the first copy unit from an offline state to an online state (Misra, fig. 2, par. [0112], “Once regeneration completes it returns to online state.”), and 
when the first update step and the second update step are completed, the first database management unit turns back the state of the first copy unit from the online state to the offline state, and performs the third update step thereafter (Misra, fig. 2, par. [0111], “a storage node 103 to move to the offline state from online state for a certain period of time.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Misra that teaches storing files added to archive with their integrity intact into Grimaldi that teaches a first node with a first processor memory is configured to store first information which manages states of the storage blocks, and a second node including a second processor and memory is configured to store second information which manages the states of the storage blocks are included in the storage system to handle file operations, Akutsu that teaches a distributed storage system, and Ohno that teaches a plurality of ordinary nodes provided with reduced-power states having different times of recovery to a normal operating state,. Additionally, this enhance computer systems performance.
 (Misra par. [0011]). 

Response to Arguments 
9.	Amendment to claim 6 overcomes the objections of last office action; therefore this objection is hereby withdrawn.
Amendment to claim 7 clarifying the abbreviation “ID” which is now spelled out in the claim as “identification” overcomes the objections of last office action regarding the abbreviation “ID”; therefore this objection of claim 7 regarding the abbreviation “ID” is hereby withdrawn.
Amendment to claim 7 in regarding the condition objection “in a case where there is an at least one of a second node of the plurality of second nodes satisfying a condition …; in the case that there is not the at least one of a second node of the plurality of second nodes satisfying the condition …” does not removed the condition. The method claim 7 still recites the conditions. The applicant clarifications are not persuasive and the objection is maintain (Applicant arguments, page 12). Optionally limitations are also not required to the taught in a method claim. A condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). See Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). Therefore an Examiner do not need to present evidence of the obviousness of the condition if in steps of method claims, See MPEP § 2111.04 Section II). 

10.	Applicant’s arguments filed 12/27/2021, with respect to the U.S.C. § 112 rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 12). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

11.	Applicant's arguments, filed on 12/27/2021 with respect to the rejection of claims 1-8 under 35 U.S.C. §103 (Applicant’s arguments, pages 15-17), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that Ohno et al. (US 20130312004 A1) does not teach “A database management system comprising: a first node in a first computer having a first database; and a plurality of second nodes each provided respectively in a plurality of second computers, wherein the first node manages management information indicating a respective state of each of the plurality of second nodes provided respectively in the plurality of second computers, there is a normal state which is a state where a retrieval transaction can be received and a retrieval stop state which is a state where the retrieval transaction cannot be received as the respective state of each of the plurality of second nodes, and when the first node receives the retrieval transaction, in a first retrieval transaction, the first node allocates the received retrieval transaction to an at least one of the plurality of second nodes in the normal state, and in a third update step, the first node changes the state indicated by the management information to the retrieval stop state for at least one second node of the plurality of second nodes,” (Applicant arguments, pages 14-24). It is respectfully submitted that Ohno et al. (US 20130312004 A1) is no longer used to teach this limitation but the newly added Grimaldi et al. (US 20170075779 A1) reference teaches this limitation as shown above. Claim 8 comprises of similar limitations; therefore the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Prior Art of Record
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaverson et al. (US 20190258586 A1), teaches managing metadata in a scale out storage system.
Bahar et al. (US 20070022087 A1), teaches a control node and a plurality of storage nodes.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	January 6, 2022